UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-4331



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEMAR LAMONT MOORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CR-
95-170)


Submitted:   September 22, 1998           Decided:   October 19, 1998


Before WIDENER and NEIMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James K. Bredar, Federal Public Defender, Beth Mina Farber, Chief
Assistant Federal Public Defender, Baltimore, Maryland, for
Appellant. Lynne A. Battaglia, United States Attorney, Brent J.
Gurney, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Demar Lamont Moore was convicted of possessing crack cocaine

with       the   intent   to   distribute,   in   violation   of   21   U.S.C.   §

841(a)(1) (1994). The district court sentenced him to a 235-month

term of imprisonment followed by five years of supervised release.

On appeal, Moore claims that Congress violated the equal protection

component of the Due Process Clause when it rejected an amendment

proposed by the United States Sentencing Commission which would

have eliminated the disparity under the sentencing guidelines

between offenses involving crack cocaine and cocaine powder. See

Federal Sentencing Guidelines, Amendment, Disapproval Act, Pub. L.

No. 104-38, 109 Stat. 334, 334-35 (1995) (rejecting the Sentencing

Commission’s proposed changes for reduction of the sentencing dis-

parity for crack and powder cocaine offenses). Finding no error, we

affirm.

       Moore contends that Congress’s rejection of the amendment was

racially discriminatory. While acknowledging this court’s prior

decisions holding that the disparity in sentencing between cocaine

base and powder cocaine offenses is constitutionally permissible,*

Moore argues that this court has never addressed the specific is-


       *
       See United States v. Perkins, 108 F.3d 512, 518 (4th Cir.
1997); United States v. Hayden, 85 F.3d 153, 157-58 (4th Cir.
1996); United States v. Fisher, 58 F.3d 96, 98-100 (4th Cir. 1995);
United States v. D’Anjou, 16 F.3d 604, 612 (4th Cir. 1994); United
States v. Bynum, 3 F.3d 769, 774-75 (4th Cir. 1993); United States
v. Thomas, 900 F.2d 37, 38-40 (4th Cir. 1990).


                                         2
sues raised in this appeal regarding the equal protection violation

occasioned by Congress’s rejection of the Commission’s proposed

amendment. We disagree and decline to revisit our prior decisions.

     Accordingly, we affirm Moore’s sentence. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                3